DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed on 09/02/2022.
Response to arguments
An electronic Terminal Disclaimer filed on 09/02/2022 has been recorded and approved 09/02/2022. Therefore, the double patenting rejection is withdrawn. Arguments are persuasive and the previous rejection is withdrawn. Claims 1-20 are allowed. 
Allowable Subject Matter
Claims 1-20 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
Yin et al. (U.S 2015/0355934), discloses a network topology of a network including the first virtual built-in network element and at least one NVE node, and the identifier of the first virtual built-in network element. Lin et al. (U.S 2012/0127973) provide the functions that control how signaling occurs and how data is sent to access network and tagging data with flow identifier to enforce QoS rules and flow identifier of the first data and multiplexed the first data with other data that has the same QoS level and stored the data in queue. Rabie et al. (U.S 7,565,436) discloses a method of supporting multiple quality of service (QoS) levels for data being transmitted between two networking devices. 
However, none of Yin, Lin, Rabie and other prior arts teaches or suggests, alone or in combination, the particular combination of claimed features relating to identifying a communication path to be provided in a communication network, the communication path having an associated quality of service (QoS); determining, for a first network element in the communication path, a first queue level associated with the QoS, wherein the first queue level is associated with a first tag; determining, for a second network element in the communication path, a second queue level associated with the QoS, wherein the second queue level is associated with a second tag; generating, for the first network element, a configuration to re-tag a packet directed to the second network element with the second tag when the packet has the first tag; and providing the configuration to the first network element as recited in the context of claims 1, 8 and 14. Therefore, the claims are allowable over the cited prior arts. 
Above taken with other limitations of the claims is considered novel and non-obvious. 
Claims 2-7, 9-13 and 15-20 depend from claims 1, 8 and 14 are allowed since they depend from allowable claims 1, 8 and 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN HUONG TRUONG whose telephone number is (571)270-5829.  The examiner can normally be reached on Mon-Fri (7:30AM-5:00PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
09/10/2022